DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim status 
Receipt is acknowledged of applicant's amendment filed 11/1/2022. 
Claims 16-18, 20-23, and 33-45 are pending. Claims 16, 18, 20 and 22 are amended. New dependent claims 37-38 are added.  Also, new dependent claims 39-45 (that depend from the withdrawn claim 33) are added. Claims 33-34 and the newly added claims 39-45 are withdrawn from consideration as being drawn to a nonelected invention. 
Response to Amendment/Arguments 
Applicant's amendments and arguments filed 11/1/2022 with respect to the rejection of present claims 16-18, 20, and 22-23 under 35 U.S.C. 102 (a) (1) as being anticipated by Denny et al. (UK 1389007; “Denny”) have been fully considered, but are moot in view of new grounds of rejection based on newly discovered reference Jordens et al. (US 2005/0006436; “Jordens”). 
Any rejections and/or objections, made in the previous Office Action, and not repeated in the present Office Action, are hereby withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 16-18, 20-23 and 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Jordens et al. (US 2005/0006436; “Jordens”). 
Regarding independent claim 16 and claims 20-21, 36-38, Jordens teaches a coating material comprising: porous particles (para [0016], the porous particles); and a binder connecting the porous particles and having inorganic particles (para [0016] [0018] [0020] [0026]; Jordens teaches the use of the inorganic binder to connect the porous particles, para [0016]; and Jordens teaches suitable binder particle include Al2O3, SiO2, TiO2, para [0026], which are the same inorganic particles meeting the claimed limitations of claims 20-21). 
Claim 16 contains process limitations with regards to process of how the inorganic particles of the binder are produced. In particular, it should be noted that the recitation of claim 16 that inorganic particles are “precipitated” is considered as product-by-process limitation. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. It is the examiner’s position that the recited process does not result in a patentably distinctive structural difference in the resultant inorganic particles.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  See MPEP 2113.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.       
Jordens teaches the inorganic particles of the binder have an average particle size of about 0.5 to 10 microns (i.e., 500 to 10,000 nm, para [0024]), which range overlaps with the instantly claimed range of greater than 100 nm of claim 16, which range overlaps with the instantly claimed range of 250 nm to 500 nm of claim 36, and which range overlaps with the instantly claimed range of 200 nm to 750 nm of claim 37, and which range overlaps with the instantly claimed range of 150 nm to 1000 nm of claim 38.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05.
It should be noted that the recitation “suitable for a self-cleaning coating on a part on or in a cooking, frying, baking or grilling appliance for removing residual foodstuffs without mechanical intervention” is considered as merely an intended use.  Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. It is the examiner’s position that the coating material of Jordens is capable of performing the intended use. Jordens teaches its self-cleaning coating is suitable for surface of cooking and grilling devices (para [0001]).
Regarding claims 17-18, those claims contain process limitations with regards to process of how the inorganic particles of the binder are produced. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. It is the examiner’s position that the recited process does not result in a patentably distinctive structural difference in the resultant inorganic particles.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  See MPEP 2113.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.       
Regarding claim 22, Jordens teaches its suitable binder are those having a porous structure (para [0023]), meeting the claimed limitations.
Regarding claim 23, in Jordens, the porous particles and the binder provide the coating material with a porous structure (para ]0025]), and Jordens teaches its porous particles being prepared/configured in the absence of a solid or liquid second phase in their pores (para [0025]), meeting the claimed limitations.
Regarding claim 35, Jordens teaches the porous structure of the binder is open-pored (para [0020]), meeting the claimed limitations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687. The examiner can normally be reached Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAN LAN/           Primary Examiner, Art Unit 1782